Citation Nr: 1026943	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-32 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a chronic spine disorder to 
include back injury residuals, removal of the tailbone, discitis, 
and osteomyelitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1948 to July 1952.
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In August 2007, the case was remanded to 
the agency of original jurisdiction (AOJ) for further development 
of the claim, and it now returns to the Board for appellate 
review.  

The Board notes that the issues of entitlement to service 
connection for a skin disorder of the feet, bilateral hearing 
loss, and residuals of pilonidal cyst removal were also remanded 
by the Board in August 2007.  While the appeal was in remand 
status, these claims were granted by the AOJ in a March 2010 
rating decision.  Therefore, they are no longer before the Board. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic spine disorder to include back injury residuals, 
removal of the tailbone, discitis, and osteomyelitis was not 
present in service, manifested within one year of the Veteran's 
discharge from service, or shown to be causally or etiologically 
related to any disease, injury, or incident in service or to a 
service-connected disability.


CONCLUSION OF LAW

A chronic spine disorder to include back injury residuals, 
removal of the tailbone, discitis, and osteomyelitis was not 
incurred in or aggravated by the Veteran's active duty military 
service or a service-connected disability, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in 
August 2007.  The United States Court of Appeals for Veterans 
Claims (Court) has held "that a remand by this Court or the 
Board confers on the Veteran or other claimant, as a matter of 
law, a right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008).  The purpose of the August 2007 remand 
was to achieve further development of the claim, namely to obtain 
any additional identified treatment records and to schedule a VA 
examination.  A review of the post-remand record reveals that 
private treatment records from Dr. SE and Dr. CK were added to 
the file, along with VA treatment records dated through May 2008.  
A VA examination was performed in January 2010.  Therefore, the 
Board determines that the RO/AMC substantially complied with the 
Board's orders in the August 2007 remand, and that the Board may 
now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in November 2005, prior to the initial unfavorable AOJ 
decision issued in April 2006.  Additional letters were sent in 
September 2007 and October 2009. 

The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran of the type of evidence necessary to establish 
service connection on a direct and secondary basis, how VA would 
assist him in developing his claim, and his and VA's obligations 
in providing such evidence for consideration.  Additionally, the 
September 2007 and October 2009 letters provided notice with 
respect to substantiating disability ratings and effective dates.  
The Board acknowledges the defective timing of the latter 
notices, but finds that no prejudice to the Veteran has resulted.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider whether 
the Veteran has been prejudiced thereby).  As the Board herein 
denies the claim for service connection, any questions as to 
disability ratings and effective dates are rendered moot.  

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  The Veteran's service treatment records, VA medical 
records, private treatment records, and the report of a March 
2010 VA examination were reviewed by both the AOJ and the Board 
in connection with adjudication of his claim.  The Veteran has 
not identified any additional, relevant treatment records the 
Board needs to obtain for an equitable adjudication of the claim.

With regard to the VA examination, the Board notes that once VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the 
examiner reviewed the claims file, noting relevant in-service and 
post-service treatment evidence, documented the Veteran's 
subjective complaints and medical history, and examined the 
Veteran.  He then provided an opinion that was supported by a 
rationale based on all the available evidence, as well as a 
review of the pertinent medical literature.  There is nothing to 
suggest that this examiner's opinion is not sufficiently based in 
the facts of the case or that he reached an arbitrary conclusion.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished through 
statutory presumption or through affirmative evidence that shows 
inception or aggravation during service or that otherwise 
indicates a direct relationship between service and the current 
disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them 
are intended to allow service connection for certain diseases 
when the evidence might otherwise not indicate service connection 
is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served 
for at least 90 days during a period of war or after December 31, 
1946, and manifests certain chronic diseases, including 
arthritis, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence warrants 
direct service connection.  38 C.F.R. § 3.303(d).  Direct service 
connection may be granted for disease or disability diagnosed in 
service; or, if diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  Id.    

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

Disability which is proximately due to or the result of service-
connected disease or injury shall be service-connected.  When 
service connection is thus established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, the 
regulation concerning secondary service connection.  The intent 
of the amendment is to conform the regulation to Allen v. Brown, 
7 Vet. App. 439 (1995), the Court decision that clarified the 
circumstances under which a veteran may be compensated for an 
increase in the severity of an otherwise nonservice-connected 
condition caused by aggravation from a service-connected 
condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. § 
3.310 was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury," and the 
text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

The Board notes that the Veteran was informed of the evidence 
necessary to establish secondary service connection in the 
November 2005 VCAA letter, although he was not specifically 
advised that he must show a change in severity of the claimed 
back disorder.  Nevertheless, the Board finds no prejudice in the 
Board considering the regulation changes in adjudicating the 
Veteran's service connection claim.  See Bernard at 393-94.  As 
the service connection claim is herein denied, the question of 
change in severity of the Veteran's back disorder due to service-
connected disability is rendered moot.

The Veteran contends that he suffers disorders of the spine 
associated with in-service surgery to remove a pilonidal cyst.  
Therefore, he argues that service connection is warranted for a 
back disorder, which includes degenerative joint disease, 
discitis, and osteomyelitis.

The Veteran's service treatment records show that he had a 
pilonidal cyst removed in February 1952.  A spinal anesthetic was 
used.  No complications of the procedure were noted.  The 
clinical examination at the Veteran's July 1952 separation 
examination was normal.

Post-service treatment evidence reveals that the Veteran has 
multiple disorders of the cervical, thoracic, and lumbar spine, 
including degenerative joint disease and degenerative disc 
disease.  The Board notes that VA treatment records report a 
questionable diagnosis of osteomyelitis.  In August/September 
2005, the Veteran sought treatment for pain in his thoracic 
spine, and osteomyelitis was suspected, but all testing for 
infectious disease was negative.  Nevertheless, as it is not 
clearly stated that the Veteran does not, in fact, have 
osteomyelitis; therefore, the Board affords the benefit of the 
doubt to the Veteran and determines that he has a current 
diagnosis of osteomyelitis.   

Nevertheless, the record fails to provide competent evidence of a 
relationship between the Veteran's military service, to include 
his service-connected pilonidal cyst, and his currently diagnosed 
back disorders.  In this regard, the Board first observes that 
the earliest complaints of back pain were recorded in a May 1955 
private treatment records, but no back disorder was diagnosed, 
and back pain was not documented again until a May 1963 VA 
examination.  The clinical examination at that time was normal, 
revealing no disorder of the back, to include no residuals of a 
pilonidal cyst.   A back disorder was not diagnosed until decades 
after service discharge.  The Board may, and will, consider in 
its assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (en banc).  Further, as degenerative joint 
disease of the back was not present within one year of service, 
service connection is not warranted on a presumptive basis.  

Moreover, no competent medical professional has related a current 
back disorder to the Veteran's military service.  The March 2010 
VA opinion is the only competent etiological opinion of record.  
The examiner opined that there is no plausible relationship 
between degenerative disc disease and a pilonidal cyst or surgery 
for a pilonidal cyst.  With respect to the Veteran's 
osteomyelitis, the examiner indicated that the osteomyelitis was 
probably caused by hemolytic streptococcus, but that the cause of 
the Veteran's osteomyelitis was not discovered by the Veteran's 
physicians.  He also noted that service treatment records show no 
removal of bone or violation of bony surface during the pilonidal 
cyst removal and that there was no evidence in the service 
treatment records of an infectious process that could have 
persisted over a multitude of years to cause osteomyelitis and 
associated discitis.  Thus, the examiner found that the Veteran's 
chronic osteomyelitis was not caused by or a result of in-service 
pilonidal cyst or otherwise originated during military service.   

Therefore, the Veteran's claim that his current back disorder is 
a result of events in military service is supported solely by his 
own statements, and the statements of friends and family.  
Laypersons are competent to speak to symptomatology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Thus, to the extent these statements 
address symptoms observed in the years since service, they are 
competent evidence.  However, the such evidence is not competent 
to establish a relationship between any given symptom and a 
current disorder or an event or injury in service.  In the 
absence of any competent evidence connecting the disability to 
the Veteran's time in service, the Board concludes that service 
connection for a chronic spine disorder to include back injury 
residuals, removal of the tailbone, discitis, and osteomyelitis 
is not warranted.  

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as there is no competent evidence in 
favor of the Veteran's claim, the preponderance of the evidence 
is against the Veteran's claim for service connection.  
Therefore, the benefit of the doubt doctrine is not applicable in 
the instant appeal, and the claim must be denied.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Service connection for a chronic spine disorder to include back 
injury residuals, removal of the tailbone, discitis, and 
osteomyelitis is denied. 





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


